Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 1 of 10 PageID 2127




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

     BARBARA FELDMAN and
     EDWARD FELDMAN, her husband,

                  Plaintiffs,

     vs.                                            Case No. 3:19-cv-419-MMH-PDB

     TARGET CORPORATION,
     a Foreign Profit Corporation,

                  Defendant.
                                             /

                                           ORDER

           THIS CAUSE is before the Court on Defendant Target Corporation’s

     (“Target”) Motion for Summary Judgment (Doc. 50; “Motion for Summary

     Judgment”), filed on April 17, 2020, and Motion to Strike Testimony of Traci

     Campbell (Doc. 51; “Motion to Strike”), filed the same day (together, “Motions”).

     On May 1, 2020, Plaintiff Barbara Feldman 1 (“Feldman”) filed a response to

     each of these Motions. See Plaintiff’s Response in Opposition to Defendant

     Target Corporation’s Motion for Summary Judgment and Accompanying

     Memorandum of Law (Doc. 55); Plaintiff’s Response in Opposition to Defendant


     1      On February 13, 2020, the parties filed a stipulation of dismissal of the claim of
     Plaintiff Edward Feldman. See Stipulation of Dismissal with Prejudice as to Claim of
     Edward Feldman Only (Doc. 46). Accordingly, the Court dismissed with prejudice the
     claim raised by Edward Feldman and directed the Clerk of the Court to terminate him
     from the docket. See Order (Doc. 47). Thus, Barbara Feldman is the sole remaining
     plaintiff in this action.
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 2 of 10 PageID 2128




     Target Corporation’s Motion to Strike the Testimony of Traci Campbell and

     Accompanying Memorandum of Law (Doc. 56). On March 22, 2021, the parties

     attended a hearing before the undersigned on both Motions. See Order (Doc.

     77); see also Minute Entry (Doc. 78; March 22 Hearing). The record of the March

     22 Hearing is incorporated by reference. See Excerpt of Motion Hearing (Doc.

     79; Hearing Transcript), filed on March 24, 2021.

           At the March 22 Hearing, for the reasons stated in the record, the Court

     determined that Target’s Motion for Summary Judgment is due to be granted

     in part as to the issue of Target’s duty to warn Feldman of the presence of the

     corner guard, and denied in part as to the issue of Target’s duty to maintain the

     premises in a reasonably safe condition. See Hearing Transcript at 2–11.

           Additionally, during the March 22 Hearing, the Court determined that

     Target’s Motion to Strike is due to be granted in part and denied in part. While

     the Court determined that Ms. Traci Campbell’s proffered opinions are

     admissible for the most part, several are inadmissible under Rule 702, Federal

     Rules of Evidence, and Daubert v. Merrell Dow Pharmaceuticals, Inc., 579 U.S.

     509 (1993) and its progeny. See Hearing Transcript at 16:6–17:15. Specifically,

     the Court concluded that Ms. Campbell may not testify as to the following




                                            -2-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 3 of 10 PageID 2129




     opinions: 2 (1) “[a]t the time just prior to this incident, Ms. Feldman was

     shopping in a manner that was appropriate, foreseeable, and not negligent;” (4)

     “[j]ust prior to the incident, Ms. Feldman is engaged in shopping for

     merchandise and is looking ahead at the goods on the aisle in front of her. This

     is expected and foreseeable on the part of an active shopper;” and (8) “[t]he metal

     guards are located at floor height and not at a height that is easily seen by

     shoppers as they are looking at merchandise on the shelves in front of them.”

     See id.; see also Preliminary Report at 70–71.

           The Court reserved decision on the admissibility of numbers seven and

     ten of Ms. Campbell’s opinions pending entry of this Order: i.e., her opinions

     that (7) “[t]he metal guard’s protrusion into the available pedestrian walkway

     is an inherently dangerous and foreseeably hazardous trip hazard,” and (10)

     “[a]ll of these factors, including the presence of the floor level metal corner

     guards, contributed to a foreseeably hazardous and unreasonably dangerous

     environment for Target’s shoppers, including Ms. Feldman, and negatively

     impacted Ms. Feldman’s ability to successfully walk through the subject aisles

     and around the subject endcap.” See Minute Entry (Doc. 78); see also Hearing

     Transcript at 17:19–24.




     2      For clarity, the Court will refer to the numbering of Ms. Campbell’s opinions as
     set forth in her Preliminary Report of Findings (Doc. 57-1, at 62–71; Preliminary
     Report) (list of ten total opinions at 70–71).


                                               -3-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 4 of 10 PageID 2130




           Upon consideration, the Court determines that portions of these two

     opinions constitute inadmissible legal conclusions. Rule 704 provides that “[a]n

     opinion is not objectionable just because it embraces an ultimate issue.”

     However, “courts must remain vigilant against the admission of legal

     conclusions, and an expert witness may not substitute for the court in charging

     the jury regarding applicable law.” See United States v. Milton, 555 F.2d 1198,

     1203 (5th Cir. 1977); 3 Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cnty.,

     Fla., 402 F.3d 1092, 1112 n. 8 (11th Cir. 2005) (noting that “testifying experts

     may not offer legal conclusions . . .”). As such, courts have excluded expert

     testimony that employs terminology with legal import, such as negligence. See

     Emp’rs Ins. of Wausau v. Latex Contr. Co., No. 1:01-CV-1909-BBM, 2003 WL

     26087498, at *8 (N.D. Ga. Sept. 2, 2003) (excluding portions of expert's

     testimony which relate to “negligence”); Andrews v. Metro N. Commuter R.R.

     Co., 882 F.2d 705, 709 (2d Cir.1989) (holding that trial court should have

     excluded expert's testimony that the defendant was negligent); Schober v.

     Maritz Inc., No. 07–CV–11922, 2008 WL 544948, at *3 (E.D. Mich. Feb. 26,

     2008) (“Further, [the expert's] opinion that Defendant was ‘negligent’ amounts

     to a legal conclusion, and is therefore particularly problematic.”); In re Rezulin




     3      In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir.1981) (en
     banc), the Eleventh Circuit adopted as binding precedent all the decisions of the former
     Fifth Circuit handed down prior to the close of business on September 30, 1981.


                                               -4-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 5 of 10 PageID 2131




     Prods. Liab. Litig., 309 F. Supp. 2d 531, 541, 547 (S.D.N.Y.2004) (“[The expert's]

     opinion that [defendant's] conduct with respect to clinical trial data potentially

     constituted ‘negligence’ or ‘something more serious' is excluded for the

     additional reason that it impermissibly embraces a legal conclusion.” (internal

     footnote omitted)); see also Haney v. Mizell Mem'l Hosp., 744 F.2d 1467, 1473–

     74 (11th Cir.1984). Similarly, courts have excluded expert testimony amounting

     to conclusions whether conduct was reasonable or whether harm was

     foreseeable, when such testimony embraces the legal definition of the terms.

     See In re C. R. Bard, Inc., Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2187,

     2018 WL 4212409, at *3 (S.D.W. Va. Sept. 4, 2018) (concluding, in a products

     liability action, that an expert’s opinions that “the omission of instructions or

     warnings . . . rendered the [ ] device not reasonably safe,” and his opinion that

     the design of the device was “unreasonably dangerous and defective” both

     constituted inadmissible legal conclusions); Jordan v. Celebrity Cruises, Inc.,

     No. 1:17-20773-CIV, 2018 WL 3584702, at *5 (S.D. Fla. July 25, 2018)

     (excluding, in a slip and fall negligence case, an expert’s opinion concerning the

     foreseeability of the alleged negligent conduct), report and recommendation

     adopted, No. 17-20773-CIV, 2018 WL 4776336 (S.D. Fla. Sept. 21, 2018). As the

     Sixth Circuit explained in Torres v. Cnty. of Oakland, 758 F.2d 147 (6th Cir.

     1985), “[t]he problem with testimony containing a legal conclusion is in

     conveying the witness' unexpressed, and perhaps erroneous, legal standards to


                                            -5-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 6 of 10 PageID 2132




     the jury. This ‘invade[s] the province of the court to determine the applicable

     law and to instruct the jury as to that law.’” Torres, 758 F.2d at 150 (quoting

     F.A.A. v. Landy, 705 F.2d 624, 632 (2d Cir.1983)) (alteration in original). The

     Sixth Circuit offered guidance that “[t]he best resolution of this type of problem

     is to determine whether the terms used by the witness have a separate, distinct

     and specialized meaning in the law different from that present in the

     vernacular. If they do, exclusion is appropriate.” Id. at 151.

           However, the mere reference to a term with legal significance in an expert

     opinion does not necessarily transform the opinion into an inadmissible legal

     conclusion. See Dudash v. S.-Owners Ins. Co., No. 8:16-CV-290-T-27AEP, 2017

     WL 1969671, at *2 (M.D. Fla. May 12, 2017) (citing Camacho v. Nationwide

     Mut. Ins. Co., 13 F. Supp. 3d 1343, 1367 (N.D. Ga. 2014)). Therefore, the

     pertinent inquiry is whether Ms. Campbell’s opinions are admissible factual

     opinions, or whether they are inadmissible on the grounds that they represent

     her conclusions as to determinative questions of law in this action.          See

     Commodores Ent. Corp. v. McClary, 879 F.3d 1114, 1128-29 (11th Cir. 2018)

     (describing the inadmissibility of expert testimony amounting to legal

     conclusions and instructing district courts to “take ‘adequate steps to protect

     against the danger that [an] expert’s opinion would be accepted as a legal

     conclusion.’”) (quoting United States v. Herring, 955 F.2d 703, 709 (11th Cir.

     1992)); see also Pacinelli v. Carnival Corp., No. 18-22731-CIV, 2019 WL


                                            -6-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 7 of 10 PageID 2133




     3252133, at *6 (S.D. Fla. July 19, 2019) (contrasting admissible factual expert

     opinions from inadmissible legal conclusions).

           Based on the foregoing authority, the Court will exclude the portions of

     Ms. Campbell’s opinions seven and ten to the extent she would opine that the

     corner guard’s protrusion into the pedestrian walkway was “foreseeably

     hazardous,” and that the aisle walkway was a “foreseeably hazardous”

     environment for shoppers. See Preliminary Report at 70–71. This language has

     a specialized meaning in the law and Ms. Campbell’s opinions in this regard

     appear to be nothing more than her conclusions regarding critical legal issues

     in this action, e.g., whether Target “should have anticipated that the dangerous

     condition would cause injury despite the fact that it was open and obvious.”

     Brookie v. Winn-Dixie Stores, Inc., 213 So. 3d 1129, 1135 (Fla. 1st DCA 2017)

     (quoting Moultrie v. Consolidated Stores Int'l Corp., 764 So.2d 637, 640 (Fla. 1st

     DCA 2000)). Similarly, Ms. Campbell’s opinion that the aisle in question was

     “unreasonably dangerous” amounts to her legal conclusion that Target acted

     negligently in this case. Thus, these portions of her opinions are inadmissible

     as they “do no more than offer expert opinion in the form of legal conclusions,

     and they risk[ ] confusing, prejudicing, or misdirecting the jury.”           See

     Commodores Ent. Corp., 879 F.3d at 1129. Further, in these opinions Ms.

     Campbell appears to be “merely telling the jury what result to reach[, which] is

     unhelpful and inappropriate,” Jordan, 2018 WL 3584702, at *8.


                                            -7-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 8 of 10 PageID 2134




           However, the portion of Ms. Campbell’s opinion number seven in which

     she concludes that the corner guard’s protrusion into the pedestrian walkway

     was “inherently dangerous” is admissible as a factual opinion that does not

     impermissibly embrace a determinative legal issue. The same goes for the

     portion of her tenth opinion to the effect that various conditions of the aisle

     walkway negatively impacted Feldman’s ability to navigate the aisle. Indeed,

     Ms. Campbell appears to base these opinions on, among other things, various

     building codes and standards used in the engineering field, rather than

     application of any legal standard. See Affidavit of Traci K. Campbell, P.E. (Doc.

     57-1, at 1–61), at 38. Moreover, to the extent that these opinions incorporate

     terms with legal consequence, the opinions do not impermissibly instruct the

     jury how to decide the case or represent Ms. Campbell’s conclusions as to the

     ultimate legal issues to be determined by the jury. Commodores Ent. Corp., 879

     F.3d at 1128-29. Thus, although her testimony may bear on an ultimate issue

     in this action, her factual opinions, as limited, do not “invade the province of the

     court to determine the applicable law and to instruct the jury as to that law.”

     Torres, 758 F.2d at 150 (internal citations and modifications omitted).

           Altogether, the Court has determined that Ms. Campbell may not testify

     regarding her opinions numbered one, four, and eight, and may not testify as to

     listed portions of opinions numbered seven and ten. See Preliminary Report at

     70–71. Otherwise, her testimony is admissible.


                                             -8-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 9 of 10 PageID 2135




          Accordingly, it is hereby

          ORDERED:

          1. Defendant Target Corporation’s Motion for Summary Judgment (Doc.

             50; Motion for Summary Judgment) is GRANTED in part, and

             DENIED in part:

                a. The Motion for Summary Judgment is GRANTED on the issue

                   of Target’s alleged duty to warn Feldman of a dangerous

                   condition under Florida law.

                b. The Motion for Summary Judgment is DENIED on the issue of

                   Target’s alleged failure to maintain the premises in a reasonably

                   safe condition under Florida law.

          2. Defendant Target Corporation’s Motion to Strike Testimony of Traci

             Campbell (Doc. 51; Motion to Strike) is GRANTED in part, and

             DENIED in part:

                a. The Motion to Strike is GRANTED to the extent that the Court

                   will not permit Ms. Campbell to testify as to the opinions

                   specified herein and as stated in the record of the March 22

                   Hearing.

                b. The Motion to Strike is DENIED in all other respects.

          3. No later than April 21, 2021, the parties will jointly file a notice

             whether they will consent to having the Magistrate Judge try this case


                                          -9-
Case 3:19-cv-00419-MMH-PDB Document 81 Filed 03/29/21 Page 10 of 10 PageID 2136




              (a consent form is attached) and whether the Court should send the

              case back to mediation or ask a Magistrate Judge to conduct a

              settlement conference.

           DONE AND ORDERED in Jacksonville, Florida on March 29, 2021.




     lc27
     Attachment: Consent Form
     Copies to:
     Counsel of Record




                                         -10-
